Citation Nr: 0706235	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected keloidosis from May 31, 2002 until 
August 29, 2002.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected keloidosis for the period beginning on 
August 30, 2002.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected cervical strain with 
spasms.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post-traumatic headaches.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued by the RO in 
October 2001 and February 2003.  

The veteran's appeal also initially included the issues of 
increased evaluations for the service-connected right and 
left hallux valgus.  However, he indicated in his August 2003 
Substantive Appeal that he was not further pursuing an appeal 
on those matters.  

The issues of higher initial evaluations for the service-
connected cervical strain with spasms and post-traumatic 
headaches are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the veteran's 
service-connected keloidosis has been evaluated at the 
maximum available evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, which was raised from 50 percent to 60 
percent as of August 30, 2002 following changes to the 
applicable diagnostic criteria.  

2.  The service-connected keloidosis is shown to have 
resulted in a constant level of extensive disability 
throughout the pendency of this appeal, but has not been 
productive of visible or palpable tissue loss or either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement; similarly, this disability 
is not shown to have resulted in the degree of employment 
interference or hospitalization as would warrant extra-
schedular consideration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected keloidosis 
have not been met for the period from May 31, 2002 through 
August 29, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7 
(2006); 38 C.F.R. § 4.118 including Diagnostic Code 7806 
(2001).  

2.  The criteria for an evaluation in excess of 60 percent 
for the service-connected keloidosis have not been met for 
the period beginning on August 30, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic Codes 
7800 and 7806 (2006); 38 C.F.R. § 4.118 including Diagnostic 
Code 7806 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his disorder.  Moreover, there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in July 2001 and March 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted July 2001 VCAA letter was issued prior to the 
appealed February 2003 rating decision, thus posing no 
procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a 
February 2003 rating decision that he had been assigned a 20 
percent evaluation for his disorder for the period from May 
31, 2002 through August 29, 2002 and a 60 percent evaluation 
beginning August 30, 2002, in view of recent regulatory 
revisions.  The Board finds that this action satisfies VA's 
requirements in view of Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Code 7806, have been substantially revised.  These 
revisions were effectuated as of August 30, 2002.  

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 (2001), effective through August 29, 
2002, a maximum 50 percent evaluation was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant eczema.  

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective on August 30, 2002, a maximum 
60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability.  The only one of these sections allowing for an 
evaluation in excess of 50 percent, however, is the recently 
revised criteria of Diagnostic Code 7800.  

Under the revised provisions of Diagnostic Code 7800, 
effective from August 30, 2002, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Correspondingly, a 50 percent evaluation is warranted in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.  

The Board must emphasize that the criteria of Diagnostic Code 
7800 concern only the exposed areas of the head, face, or 
neck.  Disability findings from other anatomical areas will 
not warrant a higher evaluation under this section.  

In this regard, the Board notes that the veteran's October 
2002 VA examination revealed a 13-centimeter (cm.) by 0.2-cm. 
keloid scar over the neck, with ulceration, exfoliation, and 
crusting over 25 percent of the neck.  Otherwise, the skin 
lesions were specific to the trunk and feet.  

The report of the veteran's June 2004 VA examination 
indicates that these findings were unchanged from the prior 
examination.  

Given that the affected area of the neck represents less than 
six square inches, as required for there to be six 
"characteristics of disfigurement," and does not result in 
visible or palpable tissue loss or either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), there is no basis for a 
higher schedular evaluation under Diagnostic Code 7800.  

The remaining question for the Board is whether this matter 
should be remanded to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

However, the veteran has submitted no evidence showing that 
his service-connected keloidosis has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations.  

While he is not presently working and has been granted a 
total compensation rating based upon individual 
unemployability, he also has a total of nine additional 
service-connected disabilities, as reflected in a March 2005 
rating decision.  There is also no history of hospitalization 
for this disorder during the pendency of this appeal.  

For these reasons, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  

Overall, there exists no basis, either schedular or extra-
schedular, for an evaluation in excess of 50 percent for the 
period from May 31 to August 29 of 2002, or in excess of 60 
percent for the period beginning on August 30, for the 
service-connected keloidosis.  The claims must thus be 
denied.  38 C.F.R. § 4.7.  



ORDER

Entitlement to an evaluation in excess of 50 percent for the 
service-connected keloidosis from May 31, 2002 through August 
29, 2002 is denied.  

Entitlement to an evaluation in excess of 60 percent for the 
service-connected keloidosis for the period beginning on 
August 30, 2002 is denied.  



REMAND

As noted hereinabove, in Mayfield v. Nicholson, 19 Vet. 
App. at 121, the Federal Circuit held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Moreover, in Mayfield v. Nicholson, No. 02-1077, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

In the present case, in regard to the claims for higher 
initial evaluations for the service-connected cervical strain 
with spasms and post-traumatic headaches, the veteran was 
issued a "duty to assist letter" in October 2000, but this 
letter was sent prior to enactment of VCAA and, accordingly, 
was not issued in conformity with that law.  

The RO next issued a VCAA letter addressing these two claims 
in July 2005.  To date, however, the RO has not readjudicated 
these claims in a Supplemental Statement of the Case or any 
other adjudicative decision.  

In the absence of a post-VCAA notification readjudication, 
this case has not been developed in accordance with the 
requirements of the Mayfield decisions.  This represents a 
procedural defect necessitating further RO action.  See 
38 C.F.R. § 19.9, 19.31.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

The RO must readjudicate the veteran's 
claims for higher initial evaluations for 
the service-connected cervical strain 
with spasm and post-traumatic headaches.  
If the determination of either claim 
remains less than fully favorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given a reasonable period 
of time in which to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


